      Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 1 of 15




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JOANNA BURKE and JOHN BURKE,                     §
                                                  §
         Plaintiffs,                              §
                                                  §
 v.                                               §                  Civil Action No. 4:21-cv-2591
                                                  §
 OCWEN LOAN SERVICING, LLC,                       §
 MARK DANIEL HOPKINS, SHELLEY                     §
 HOPKINS, and HOPKINS LAW, PLLC,                  §
                                                  §
         Defendants.                              §

        ATTORNEY DEFENDANTS' ANSWER TO PLAINTIFFS' COMPLAINT

       Defendants Mark Daniel Hopkins, Shelley Hopkins, and Hopkins Law, PLLC ("Attorney

Defendants") files this Answer to Plaintiffs' Complaint (the "Complaint") [Doc. 1], and in support

thereof respectfully state as follows:

                                 I. ANSWER TO COMPLAINT

       1.      Attorney Defendants admit that Plaintiffs are residents of Harris County, Texas,

which is located in the venue of the United States District Court for the Southern District of Texas

as alleged in Paragraph 1 of the Complaint (first paragraph under the “Parties” header), Page 2.

       2.      Attorney Defendants deny the service and entity information as alleged by Plaintiffs

in Paragraph 2 of the Complaint, Page 2.

       3.      Attorney Defendants admit that Hopkins Law, PLLC is a law firm and a Texas

PLLC as alleged in Paragraph 3 of the Complaint, but deny the service allegations contained in

the same paragraph, Pages 2-3.

       4.      Attorney Defendants admit that Mark Daniel Hopkins is an individual and attorney,

whose business address is stated in Paragraph 4 of the Complaint, Page 3.



Attorney Defendants' Answer                                                              Page 1 of 15
H610-1601 / BDF 20100159901407 Burke
      Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 2 of 15




       5.      Attorney Defendants admit that Shelley Luan Hopkins is an individual and

attorney, whose business address is stated in Paragraph 5 of the Complaint, Page 3.

       6.      Attorney Defendants state that the United States District Court for the Southern

District of Texas is the appropriate venue and the Court has jurisdiction to hear this matter, but

deny the remaining allegations and relief requested in Paragraph 6 of the Complaint, Page 4.

       7.      Attorney Defendants state that the United States Court of Appeals for the Fifth

Circuit ("Fifth Circuit") disposed of Plaintiffs' appeals, but deny the remaining allegations of

Paragraph 7 of the Complaint, Page 5.

       8.      Attorney Defendants deny the allegations contained in Paragraph 8 of the

Complaint, Pages 5-8.

       9.      Attorney Defendants deny the summary of the law and conclusions stated in

Paragraph 9 of the Complaint and therefore deny its entirety, Page 8.

       10.     Attorney Defendants are without sufficient information to admit or deny statements

regarding the experience of Christina Gardner as alleged in Paragraph 10 of the Complaint.

Further, Attorney Defendants are without sufficient information to admit or deny statements

regarding Gardner’s activities as a Fifth Circuit clerk and therefore deny all allegations contained

in Paragraph 10 of the Complaint, Pages 8-9.

       11.     Attorney Defendants are without sufficient information to admit or deny statements

regarding Gardner’s activities as a Fifth Circuit clerk and therefore deny all allegations contained

in Paragraph 11 of the Complaint. Further, Attorney Defendants are without sufficient information

to admit or deny that the image of an alleged email is authentic and therefore Attorney Defendants

deny all allegations and images contained in Paragraph 11 of the Complaint, Page 9.




Attorney Defendants' Answer                                                              Page 2 of 15
H610-1601 / BDF 20100159901407 Burke
      Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 3 of 15




       12.     Attorney Defendants deny the allegations contained in Paragraph 12 of the

Complaint, Page 10.

       13.     Attorney Defendants deny the allegations contained in Paragraph 13 of the

Complaint, Page 10.

       14.     Attorney Defendants deny the allegations contained in Paragraph 14 of the

Complaint, the first paragraph on Page 11.

       15.     Attorney Defendants deny the allegations contained in Paragraph 15 of the

Complaint, Page 12.

       16.     Attorney Defendants deny the allegations contained in Paragraph 16 of the

Complaint, Page 12.

       17.     Attorney Defendants deny the allegations contained in Paragraph 17 of the

Complaint, Page 13, and state that the Court should not set aside the judgment.

       18.     Attorney Defendants deny the allegations contained in Paragraph 18 of the

Complaint, Page 13.

       19.     Attorney Defendants deny that Plaintiffs are facing a wrongful foreclosure and

further deny all allegations contained in Paragraph 19 of the Complaint, first paragraph of Page

14.

       20.     Attorney Defendants deny the allegations contained in Paragraph 20 of the

Complaint, Page 14.

       21.     Attorney Defendants deny that Plaintiffs are the victims of fraud and any further

allegations contained in Paragraph 21 of the Complaint, Pages 14-15.




Attorney Defendants' Answer                                                          Page 3 of 15
H610-1601 / BDF 20100159901407 Burke
     Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 4 of 15




       22.     Attorney Defendants state that Plaintiffs brought separate suits previously against

Ocwen and Attorney Defendants, but deny all allegations and characterizations of Paragraph 22 of

the Complaint, Page 15.

       23.     Attorney Defendants state that Plaintiffs' prior suit against Attorney Defendants

was property removed to Federal Court due to federal question jurisdiction and deny all allegations

contained in Paragraph 23 of the Complaint, Page 15.

       24.     Attorney Defendants deny that Plaintiffs have jurisdiction to attack a final judgment

with a new, separate suit and therefore deny all allegations contained in Paragraph 24 of the

Complaint, Page 16.

       25.     Attorney Defendants deny the allegations contained in Paragraph 25 of the

Complaint, Page 16.

       26.     Attorney Defendants deny that any judgment issued in the prior case(s) were

procured by fraud and therefore deny all allegations contained in Paragraph 26 of the Complaint,

Page 16.

       27.     Attorney Defendants state that the judgment and mandate issued from the Fifth

Circuit is valid and deny all allegations of Paragraph 27 of the Complaint, Page 17.

       28.     Attorney Defendants deny the legal conclusions regarding intrinsic fraud contained

in Paragraph 28 and deny all allegations of the paragraph, Page 17.

       29.     Attorney Defendants are without sufficient information to verify the authenticity of

the information contained in the third party link, purporting to be a Yale Law Journal as the link

included by Plaintiffs is not to the Yale Law Journal itself and is hosted by what appears to be

Plaintiffs' website or something controlled by Plaintiffs. Attorney Defendants therefore deny the

allegations of Paragraph 29 of the Complaint, first paragraph of Page 18.



Attorney Defendants' Answer                                                              Page 4 of 15
H610-1601 / BDF 20100159901407 Burke
      Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 5 of 15




       30.     Attorney Defendants are without sufficient information to verify the authenticity of

the quote in Paragraph 30 of the Complaint and therefore deny any allegations or statements

therein, Page 18.

       31.     Attorney Defendants are without sufficient information to verify the authenticity of

the quote in Paragraph 31 of the Complaint and therefore deny any allegations or statements

therein, Page 18.

       32.     Attorney Defendants deny Plaintiffs have the ability to attack a valid judgment with

a new lawsuit and therefore deny all allegations of Paragraph 32 of the Complaint, first paragraph

of Page 19.

       33.     Attorney Defendants state that Plaintiffs previously sued Defendant Ocwen in state

court and the case was removed to the Southern District of Texas. The case was assigned to Senior

United States District Judge David Hittner and United States Magistrate Judge Peter Bray, but

Attorney Defendants deny all further allegations contained in Paragraph 33 of the Complaint, Page

19.

       34.     Attorney Defendants are without sufficient information to admit or deny the

statements regarding a suit they were not a party thereto and therefore deny all allegations

contained in Paragraph 34 of the Complaint, Pages 19-20.

       35.     Attorney Defendants are without sufficient information to admit or deny the

statements regarding a suit they were not a party thereto and therefore deny all allegations

contained in in Paragraphs 35 of the Complaint, Page 20.

       36.     Attorney Defendants are without sufficient information to admit or deny the

statements regarding a suit they were not a party thereto and therefore deny all allegations

contained in Paragraph 36 of the Complaint, Page 20.



Attorney Defendants' Answer                                                             Page 5 of 15
H610-1601 / BDF 20100159901407 Burke
     Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 6 of 15




       37.     Attorney Defendants are without sufficient information to admit or deny the

statements regarding a suit they were not a party thereto and therefore deny all allegations

contained in Paragraph 37 of the Complaint, Page 21.

       38.     Attorney Defendants are without sufficient information to admit or deny the

statements regarding a suit they were not a party thereto and therefore deny all allegations

contained in Paragraph 38 of the Complaint, Page 21.

       39.     Attorney Defendants admit Plaintiffs previously sued Attorney Defendants in state

court and the case was removed to the Southern District of Texas. The case was assigned to Senior

United States District Judge David Hittner and United States Magistrate Judge Peter Bray, but

Attorney Defendants deny all further allegations contained in Paragraph 39 of the Complaint, the

last paragraph of Page 21.

       40.     Attorney Defendants admit that the previous court dismissed Plaintiffs' case with

prejudice as stated in Paragraph 40 of the Complaint, but deny any remaining allegations contained

therein, Page 22.

       41.     Attorney Defendants admit the Burkes dispute facts from the Opinion issued by the

Fifth Circuit Court of Appeals as stated in Paragraph 41 of the Complaint, Page 23.

       42.     Attorney Defendants admit that Plaintiffs appealed the prior judgment of the

District Court, but deny the remaining allegations of Paragraph 42 of the Complaint, or are without

sufficient information to admit or deny and therefore deny, Page 23.

       43.     Attorney Defendants admit that the U.S. Court of Appeals for the Fifth Circuit

assigns panels to consider cases on appeal, but deny or are without sufficient information to admit

or deny Plaintiffs’ statements of Paragraph 43 of the Complaint, Page 23.




Attorney Defendants' Answer                                                             Page 6 of 15
H610-1601 / BDF 20100159901407 Burke
      Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 7 of 15




       44.     Attorney Defendants deny all allegations contained in Paragraph 44 of the

Complaint, the first paragraph of Page 24.

       45.     Attorney Defendants are without sufficient information to admit or deny the

allegations regarding the Burkes’ alleged judicial complaint and therefore deny all allegations of

Paragraph 45 of the Complaint, Page 24.

       46.     Attorney Defendants are without sufficient information to admit or deny the

allegations regarding the Burkes’ alleged judicial complaint and therefore deny all allegations of

Paragraph 46 of the Complaint, Page 25.

       47.     Attorney Defendants are without sufficient information to admit or deny the

allegations regarding the Burkes’ alleged judicial complaint and/or what the Court addressed in its

consideration and therefore deny all allegations of Paragraph 47 of the Complaint, Page 26.

       48.     Attorney Defendants deny the conclusions of law and all allegations of Paragraph

48 of the Complaint, Pages 26-27.

       49.     Attorney Defendants admit that Plaintiffs filed a Motion to Disqualify the

Honorable Justice Priscilla Owen for the Fifth Circuit, but deny all other allegations contained in

Paragraph 49 of the Complaint, Page 28.

       50.     Attorney Defendants admit that Plaintiffs’ Motion to Disqualify in the appeal at the

Fifth Circuit was denied, but deny the other allegations of Paragraph 50 of the Complaint, Page

29.

       51.     Attorney Defendants state that the Fifth Circuit issued a judgment on August 4,

2021, but deny all other allegations of Paragraph 51 of the Complaint, Page 29.




Attorney Defendants' Answer                                                             Page 7 of 15
H610-1601 / BDF 20100159901407 Burke
     Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 8 of 15




       52.     Attorney Defendants admit that Plaintiffs filed a Petition for Rehearing in the

appeal at the Fifth Circuit, but deny the remaining allegations of Paragraph 52 of the Complaint,

Page 29.

       53.     Attorney Defendants state the following in response Paragraph 53 (and its

subsections) of the Complaint, Pages 30-38:

               (1)    Attorney Defendants admit that the Plaintiffs attempted to file a Petition for

                      Rehearing En Banc on April 13, 2021 in the Fifth Circuit Case.

               (2)    Attorney Defendants admit the Burkes’ Petition for Rehearing En Banc was

                      insufficient and Plaintiffs were notified of same by the Fifth Circuit on April

                      13, 2021.

               (3)    Attorney Defendants admit Plaintiffs then filed a Motion for Other Relief

                      on April 23, 2021.

               (4)    Attorney Defendants admit Plaintiffs’ Motion for Other Relief, filed on

                      April 23, 2021 with the Fifth Circuit was denied on May 5, 2021.

               (5)    Attorney Defendants admits Plaintiff filed a Motion for Extension of Time

                      on May 12, 2021 with the Fifth Circuit.

               (6)    Attorney Defendants admits Plaintiff filed a Motion for Reconsideration of

                      Single Judge's Order on May 14, 2021, and the Fifth Circuit subsequently

                      notified Plaintiffs that the document was received and no action would be

                      taken, but denies any other allegations of this section.

               (7)    Attorney Defendants admit that the Burkes' Proposed Sufficient Petition for

                      Rehearing En Banc was duplicative and Plaintiffs were notified of same by

                      the Fifth Circuit on May 17, 2021.



Attorney Defendants' Answer                                                              Page 8 of 15
H610-1601 / BDF 20100159901407 Burke
     Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 9 of 15




               (8)    Attorney Defendants admit that on May 28, 2021, the Fifth Circuit entered

                      an Order Denying Plaintiffs' Motion to Extend Time to file Petition for

                      Rehearing.

               (9)    Attorney Defendants admit that on May 28, 2021, Plaintiffs filed a Motion

                      for Reconsideration of the May 5, 2021 Court Order.

               (10)   Attorney Defendants admit that Plaintiffs filed a Renewed Motion for

                      Reconsideration, but state that the Motion was filed on June 7, 2021, after

                      which the Fifth Circuit notified Plaintiffs on June 8, 2021 that no action

                      would be taken on the document, therefore Ocwen denies the inaccurate

                      allegations of this section.

               (11)   Attorney Defendants admit that the Fifth Circuit entered an Order Denying

                      Plaintiffs' Motion for Reconsideration on June 21, 2021 and that the image

                      on Page 33 of the Complaint is an image of a section of that Order, but deny

                      the remaining allegations of this section.

               (12)   Attorney Defendants admit that Fifth Circuit Clerk Rebecca L. Leto sent a

                      letter updating the docket entry for the Petition for Rehearing and setting a

                      deadline for Plaintiffs' Sufficient Rehearing on June 29, 2021.

               (13)   Attorney Defendants admit that on July 3, 2021, Plaintiffs filed a Motion to

                      Disqualify Chief Judge Priscilla R. Owen.

               (14)   Attorney Defendants admit that the Fifth Circuit entered an order on July 7,

                      2021 denying Plaintiffs' Motion to Disqualify Chief Judge Priscilla R.

                      Owen.




Attorney Defendants' Answer                                                             Page 9 of 15
H610-1601 / BDF 20100159901407 Burke
     Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 10 of 15




               (15)   Attorney Defendants admit that Plaintiffs filed a document titled Motion to

                      Clarify on July 8, 2021, later docketed as a Motion for Reconsideration, but

                      denies all allegations contained in this paragraph.

               (16)   Attorney Defendants is without sufficient information to admit or deny the

                      subject of the telephone call between Clerk Christina Gardner and John

                      Burke, however the Court's docket reflects that no action would be taken on

                      Plaintiffs' request for clarification in Plaintiffs' July 8, 2021 Motion because

                      the clerk's office procedure was explained to Mr. Burke telephonically,

                      therefore Ocwen denies the allegations in this paragraph.

               (17)   Attorney Defendants admit that Plaintiffs filed a Motion for Extension of

                      Time to File Petition for Rehearing on July 8, 2021. Attorney Defendants

                      further admit that Plaintiffs' Motion was later denied as shown as a portion

                      of that Order is shown in the image on Page 36 of the Complaint.

               (18)   Attorney Defendants admit that Plaintiffs filed a Motion for Sanctions

                      against Attorney Defendants on July 8, 2021. Attorney Defendants further

                      admit that the Motion was later denied as a portion of that Order is shown

                      in the image on Page 36 of the Complaint.

               (19)   Attorney Defendants admit that Plaintiffs filed a Motion to Correct Opinion

                      on July 18, 2021.

               (20)   Attorney Defendants state that Attorney Defendants filed a Response in

                      Opposition to Plaintiffs' Motion for Sanctions on July 19, 2021.




Attorney Defendants' Answer                                                              Page 10 of 15
H610-1601 / BDF 20100159901407 Burke
     Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 11 of 15




               (21)   Attorney Defendants states that Ocwen and Attorney Defendants filed a

                      Response in Opposition to Appellants' Motion for Reconsideration on July

                      19, 2021, but denies the allegations contained in this paragraph.

               (22)   Attorney Defendants state that Plaintiffs filed a Motion to Strike Attorney

                      Defendants' Opposition to Motion for Sanctions, which was in reality titled

                      "Appellants' Motion to Strike Hopkins Scandalous Material in Response to

                      Sanctions or Strike Motion Entirely and Request Hopkins Refile Without

                      Scandalous Content & Renewed Request to Grant the Pending Sanctions

                      Motion" on July 28, 2021, therefore Attorney Defendants deny the

                      statements of this section.

               (23)   Attorney Defendants admit that Plaintiffs filed a Motion to Strike Attorney

                      Defendants' Response to Plaintiffs' Motion for Reconsideration, titled

                      "Appellants' Motion to Strike Hopkins Response to a Void Motion for

                      Reconsideration Entered Unlawfully Onto The Docket By Fifth Circuit

                      Clerk Christina Gardner" on July 28, 2021, but denies the allegations

                      contained in this section.

               (24)   Attorney Defendants admit that the Fifth Circuit entered a Judgment and

                      Mandate on August 4, 2021 but deny the allegations contained in this

                      paragraph.

       54.     Attorney Defendants deny all allegations contained in Paragraph 54 of the

Complaint, first paragraph on Page 39.

       55.     Attorney Defendants deny all allegations and legal conclusions proposed by

Plaintiffs in Paragraph 55 of the Complaint, Page 39.



Attorney Defendants' Answer                                                           Page 11 of 15
H610-1601 / BDF 20100159901407 Burke
      Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 12 of 15




       56.     Attorney Defendants deny all allegations contained in Paragraph 56 of the

Complaint, Pages 39-40.

       57.     Attorney Defendants deny that Plaintiffs are entitled to pursue this suit to set aside

a prior valid final judgment and therefore deny all allegations Paragraph 57 of the Complaint, Page

40.

       58.     Attorney Defendants deny the allegations and relief requested in Paragraph 58 of

the Complaint, Page 41.

       59.     Attorney Defendants deny all allegations contained in Paragraph 59 of the

Complaint, Page 41.

       60.     Attorney Defendants are without sufficient information to admit or deny the

allegations of Paragraph 60 of the Complaint and therefore deny all allegations therein, Page 42.

       61.     Attorney Defendants deny all allegations contained in Paragraph 61 of the

Complaint, Pages 42-43.

       62.     Attorney Defendants deny that Plaintiffs have been denied due process and deny

all allegations of Paragraph 62 of the Complaint, Page 44.

       63.     Attorney Defendants deny the allegations and legal conclusions by Plaintiffs

Paragraph 63 of the Complaint, Pages 44-45.

       64.     Attorney Defendants admit that the Fifth Circuit issued their opinion in the Burkes’

prior appeal as to Attorney Defendants on March 30, 2021 and issued final order, judgment and

mandate on August 4, 2021, but deny any further remaining allegations of Paragraph 64 of the

Complaint, Page 45.

       65.     Attorney Defendants deny all allegations contained in Paragraph 65 of the

Complaint, Pages 45-46.



Attorney Defendants' Answer                                                              Page 12 of 15
H610-1601 / BDF 20100159901407 Burke
      Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 13 of 15




       66.     Attorney Defendants deny all allegations contained in Paragraph 66 of the

Complaint, Page 46.

       67.     Attorney Defendants admit that the Fifth Circuit order from August 4, 2021 denied

Plaintiffs’ motion to stay issuance of mandate as stated in Paragraph 67 of the Complaint, Page

47.

       68.     Attorney Defendants deny all allegations contained in Paragraph 68 of the

Complaint, Page 47.

       69.     Attorney Defendants deny all allegations contained in Paragraph 69 of the

Complaint, Page 48.

       70.     Attorney Defendants deny Plaintiffs' allegations in Paragraph 70 of the Complaint

regarding Plaintiffs' characterization of events in a prior action and on appeal and therefore deny

all allegations contained therein, Page 48-49.

       71.     Attorney Defendants deny that the prior judgment dismissing Plaintiffs’ complaint

against Attorney Defendants is void, deny that Plaintiffs have the ability to contest that judgment

and deny all of Plaintiff’s allegations of Paragraph 71 of the Complaint, Page 49.

       72.     Attorney Defendants deny all allegations contained in Paragraph 72 of the

Complaint, Page 50.

       73.     Attorney Defendants deny that Plaintiffs were subjected to judicial corruption,

fraud by officer of the court, and an unconscionable scheme, and deny that Plaintiffs have suffered

any damages. Attorney Defendants therefore deny all allegations of Paragraph 73 of the

Complaint, Pages 50-51.

       74.     Attorney Defendants deny Plaintiffs are entitled to the relief requested and therefore

deny the allegations contained in Paragraph 74 of the Complaint, Pages 51-53.



Attorney Defendants' Answer                                                              Page 13 of 15
H610-1601 / BDF 20100159901407 Burke
     Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 14 of 15




                                II. AFFIRMATIVE DEFENSES

        75.     In addition to and without waiving the foregoing specific denials made herein,

Attorney Defendants assert the following affirmative defenses to the allegations in Plaintiffs'

Complaint.

        76.     Plaintiffs’ claims are barred by attorney immunity.

        77.     Plaintiffs’ claims are barred by laches.

        78.     Plaintiffs’ claims are barred by res judicata, claim preclusion and issue preclusion.

        79.     Plaintiffs fail to state a claim upon which relief can granted.

        80.     Plaintiffs’ claims are barred, in whole or in part, by unclean hands.

        81.     Plaintiffs’ claims are barred by contributory negligence.

        82.     Plaintiffs' claims are barred, in whole or in part, because there is no special

relationship between Plaintiffs and Attorney Defendants and Attorney Defendants owe no special

duty to Plaintiffs.

        83.     Plaintiffs' claims are barred, in whole or in part, because Attorney Defendants' acts

and/or omissions were not the cause of Plaintiffs' damages, if any. Instead, Plaintiffs' damages, if

any, were proximately caused by the acts, omissions, or breaches of other persons and/or entities,

including Plaintiffs themselves, and the acts, omissions, or breaches were intervening and

superseding causes of Plaintiffs' damages, if any.

                                        III. CONCLUSION

        Defendants Mark Daniel Hopkins, Shelley Hopkins, and Hopkins Law, PLLC pray that

Plaintiffs take nothing by the Complaint, that said Complaint be dismissed with prejudice and on

the merits, that Defendants Mark Daniel Hopkins, Shelley Hopkins, and Hopkins Law, PLLC be

awarded any and all additional relief, whether at law or in equity, to which it may be justly entitled.



Attorney Defendants' Answer                                                               Page 14 of 15
H610-1601 / BDF 20100159901407 Burke
     Case 4:21-cv-02591 Document 7 Filed on 09/01/21 in TXSD Page 15 of 15




                                              Respectfully submitted,

                                              HOPKINS LAW, PLLC

                                              By:     /s/ Mark D. Hopkins
                                                      Mark D. Hopkins – Attorney in Charge
                                                      State Bar No. 00793975
                                                      SD ID No. 20322
                                                      Shelley L. Hopkins
                                                      State Bar No. 24036497
                                                      SD ID No. 92646
                                                      3 Lakeway Centre Ct., Suite 110
                                                      Austin, Texas 78734
                                                      (512) 600-4320
                                                      mark@hopkinslawtexas.com
                                                      shelley@hopkinslawtexas.com

                                                      ATTORNEYS FOR ATTORNEY DEFENDANTS



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of September 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF filing system, and will send a true and correct copy
to the following:

VIA CM/RRR # 7021 0350 0001 0095 2586
AND VIA REGULAR MAIL:
John Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339
PRO SE PLAINTIFF

VIA CM/RRR # 7021 0350 0001 0095 2593
AND VIA REGULAR MAIL:
Joanna Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339
PRO SE PLAINTIFF
                                                      /s/ Mark D. Hopkins
                                                      Mark D. Hopkins




Attorney Defendants' Answer                                                              Page 15 of 15
H610-1601 / BDF 20100159901407 Burke
